Order entered May 14, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00163-CV

 RICHARD BROCK COMPTON, IVY CREEK INVESTMENTS, LTD.,
MINERAL POINT HOLDING CO., LLC, AND KAZOKU INVESTMENTS
                    LTD., Appellants

                                         V.

              KELLY MARIE HOGLUND COMPTON, Appellee

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-25368

                                      ORDER

      Before the Court is appellants’ written verification of payment for the

reporter’s record.    Accordingly, we ORDER Glenda Finkley, Official Court

Reporter for the 256th Judicial District Court, to file the reporter’s record no later

than June 14, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Finkley and the parties.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE